Title: 29th.
From: Adams, John Quincy
To: 


       I attended at the office the whole day, and resumed Blackstone, whom for three or four days, I had laid aside. I did not however read a great deal. In the evening I took something of a long walk with Townsend; and as I return’d stopp’d to sup; upon the birds, which Amory and Stacey, had been hunting for in the course of the day. There were three other gentlemen there, Mr. Coffin, Mr. Winslow, and a Captain Cochran. We got to singing after supper, and the bottle went round with an unusual rapidity, untill, a round dozen had disappeared. I then thought it was high time to retreat, and with some difficulty slip’d away from those of the company, who appeared to be the most inspired, and took a walk with Townsend; it was after one in the morning when we got to my lodgings: after setting there about an hour and smoking a pipe or two we both went to bed.
      